DETAILED ACTION    

1.	The Office Action is in response to Application 17281463 filed on 03/30/2021. Claims 1-10, 12-19 are pending.           

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 04/02/2021, 04/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17281463 filed on 03/30/2021.
Priority #			 Filling Data			 Country
1859067		            October 1, 2018		  FR

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

        
  6.	Claims 1-2, 5-10, 14-15, 18-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Marek et al. (3D Video Compression by Coding of Disoccluded Regions, ICIP, 09/30/2012, referred as Marek )    and in view LIN et al. (US 20150271486).   

	Regarding claim 1, Marek teaches a method for coding an image of a view forming part of a plurality of views (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), comprising the following: 
	selecting a first coding method or a second coding method for coding the image of said view, (as shown in fig. 4, left view has first coding method), 
	if the first coding method is selected, coding the original data of the image of said view (as shown in fig. 4, the left view is encoded), said first coding method providing coded original data (fig. 4, data after HEVC encoder is the coded original data),  
	if the second coding method is selected: coding processed data of the image of said view (fig. 4, central view is encoded with second coding method), said data having been obtained by an image processing applied to the original data of the image of said view (as shown in fig. 4, data after HDEV encoder of central view) , said coding providing coded processed data (fig. 4, data after HDEV encoder of central view is coded processed data) , coding description 
	said coded original data of the image of said view, if the first coding method has been selected (fig. 4, bitstream of left view after encoder), said coded processed data of the image of said view, and said coded description information of the image processing, if the second coding method has been selected (as shown in fig. 4, all data has been encoded, including texture, depth from central view and left view, right view).
	It is noticed that Marek does not disclose explicitly generating a data signal containing information indicating whether the first coding method or the second coding method is selected.
	LIN disclose of  generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the method of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).

	Regarding claim 2, Marek teaches a method for decoding a data signal representative of an image of a view forming part of a plurality of views (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of said view on the basis of said coded data that have been read, said image of the reconstructed view containing the original data of the image of said view, if the item of information indicates the second decoding method (as shown in fig. 4, the central  view is decoded and reconstructed using second decoding method), 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading coded data) , reconstructing an image of the view on the basis of the coded data that have been read, the reconstructed image of the view containing processed data of the image of the view, in association with description information of an image processing used to obtain the processed data (as shown in fig. 4, encoded data from central/left view/right view is read and decoded and then reconstructed).
.	It is noticed that Marek does not disclose explicitly reading, in the data signal, an item of information indicating whether the image of said view is to be decoded according to a first or a 
second decoding method.
	LIN disclose of  generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630-640;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating a data signal containing 

	Regarding claim 7, Marek teaches a device for coding an image of a view forming part of a plurality of views, (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), said coding device comprising: a processor (fig. 4, HEVC encoder) which is configured to implement the following: 
	selecting a first coding method or a second coding method for coding the image of said view, (as shown in fig. 4, left view has first coding method), 
	if the first coding method is selected, coding the original data of the image of said view (as shown in fig. 4, the left view is encoded), said first coding method providing coded original data (fig. 4, data after HEVC encoder is the coded original data),  
	if the second coding method is selected: coding processed data of the image of said view (fig. 4, central view is encoded with second coding method), said data having been obtained by an image processing applied to the original data of the image of said view (as shown in fig. 4, data after HDEV encoder of central view) , said coding providing coded processed data (fig. 4, data after HDEV encoder of central view is coded processed data) , coding description information of said image processing which has been applied (as shown in fig. 4, all information and data has been coded, including texture/depth), said generated data signal further containing: 

	It is noticed that Marek does not disclose explicitly generating a data signal containing information indicating whether the first coding method or the second coding method is selected.
	LIN disclose of  generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the device of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).

	Regarding claim 8, Marek teaches a device for decoding a data signal representative of an image of a view forming part of a plurality of views (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), said decoding device comprising: a processor (fig. 4, HEVC decoder) which is configured to implement the following: 

	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of the view on the basis of the coded data that have been read, the reconstructed image of the view containing processed data of the image of the view, in association with description information of an image processing used to obtain the processed data (as shown in fig. 4, encoded data from left view/central view/right view is read and decoded and then reconstructed).
.	It is noticed that Marek does not disclose explicitly reading, in the data signal, an item of information indicating whether the image of said view is to be decoded according to a first or a 
second decoding method.
	LIN disclose of  generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630-640;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating a data signal containing information indicating whether the first coding method or the second coding method is selected 

	Regarding claim 9, Marek teaches a method for coding an image of a view forming part of a plurality of views (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), comprising the following: 
	selecting a first coding method or a second coding method for coding the image of said view, (as shown in fig. 4, left view has first coding method), 
	if the first coding method is selected, coding the original data of the image of said view (as shown in fig. 4, the left view is encoded), said first coding method providing coded original data (fig. 4, data after HEVC encoder is the coded original data),  
	if the second coding method is selected: coding processed data of the image of said view (fig. 4, central view is encoded with second coding method), said data having been obtained by an image processing applied to the original data of the image of said view (as shown in fig. 4, data after HDEV encoder of central view) , said coding providing coded processed data (fig. 4, data after HDEV encoder of central view is coded processed data) , coding description information of said image processing which has been applied (as shown in fig. 4, all information and data has been coded, including depth/texture), said generated data signal further containing: 
	said coded original data of the image of said view, if the first coding method has been selected (fig. 4, bitstream of left view after encoder), said coded processed data of the image of said view, and said coded description information of the image processing, if the second coding 
	It is noticed that Marek does not disclose explicitly a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method and generating a data signal containing information indicating whether the first coding method or the second coding method is selected.
	LIN disclose of  a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method (paragraph 0057…, embodiment of the present invention as described above may be implemented in various hardware, software codes, or a combination of both.  For example, an embodiment of the present invention can be one or more electronic circuits integrated into a video compression chip or program code integrated into video compression software to perform the processing described herein.  An embodiment of the present invention may also be program code to be executed on 
a Digital Signal Processor (DSP) to perform the processing described herein);
	 generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method and generating a data signal containing information indicating whether the first coding method or the second coding method is selected; generating a 

	Regarding claim 10, Marek teaches a method for decoding an image of a view forming part of a plurality of views (fig. 4, page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), comprising the following: 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of said view on the basis of said coded data that have been read, said image of the reconstructed view containing the original data of the image of said view, if the item of information indicates the second decoding method (as shown in fig. 4, the central  view is decoded and reconstructed using second decoding method), 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of the view on the basis of the coded data that have been read, the reconstructed image of the view containing processed data of the image of the view, in association with description information of an image processing used to obtain the processed data (as shown in fig. 4, encoded data from left view/central view/right view is read and decoded and then reconstructed).
	It is noticed that Marek does not disclose explicitly a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions 
	LIN disclose of  a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method (paragraph 0057…, embodiment of the present invention as described above may be implemented in various hardware, software codes, or a combination of both.  For example, an embodiment of the present invention can be one or more electronic circuits integrated into a video compression chip or program code integrated into video compression software to perform the processing described herein.  An embodiment of the present invention may also be program code to be executed on 
a Digital Signal Processor (DSP) to perform the processing described herein);
	 generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method and generating a data signal containing information indicating whether the first coding method or the second coding method is selected; generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the method of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).


of said view are the data of at least one region of the image of said view which has undergone a filtering (page 1319, … Depth-Gradient-based Loopback Filter (DGLF) and Availability Deblocking Loopback Filter (ADLF) additional in-loop filters that reduce the artifacts resulted
from coding), the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one filtered region (as shown in fig. 4).

	Regarding claim 6, the combination of Marek and Lin teaches the limitations of claim 1 as discussed above. In addition, Marek further discloses that the processed data of the image 
of the view are pixels of the image of the view (page 1319, … the basic principle is that CU
containing no disoccluded pixels) , corresponding to an occlusion detected using an image of another view of the plurality, the description information of said image processing comprises an indicator of pixels of the image of said view which are found in the image of another view (as shown in fig. 4, disoccluded region selection is an occlusion detected using an image of another view of the plurality; page 1319, … the basic principle is that CU containing no disoccluded pixels is forced not to be divided and no information (including split flag) is sent in a bitstream to represent that CU).

	Regarding claim 14, the combination of Marek and Lin teaches the limitations of claim 10 as discussed above. In addition, Marek further discloses that the processed data of the image 

from coding), the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one filtered region (as shown in fig. 4).

	Regarding claim 15, the combination of Marek and Lin teaches the limitations of claim 10 as discussed above. In addition, Marek further discloses that the processed data of the image 
of the view are pixels of the image of the view (page 1319, … the basic principle is that CU
containing no disoccluded pixels) , corresponding to an occlusion detected using an image of another view of the plurality, the description information of said image processing comprises an indicator of pixels of the image of said view which are found in the image of another view (as shown in fig. 4, disoccluded region selection is an occlusion detected using an image of another view of the plurality; page 1319, … the basic principle is that CU containing no disoccluded pixels is forced not to be divided and no information (including split flag) is sent in a bitstream to represent that CU).

	Regarding claim 18, the combination of Marek and Lin teaches the limitations of claim 2 as discussed above. In addition, Marek further discloses that the processed data of the image 
of said view are the data of at least one region of the image of said view which has undergone a filtering (page 1319, … Depth-Gradient-based Loopback Filter (DGLF) and Availability Deblocking Loopback Filter (ADLF) additional in-loop filters that reduce the artifacts resulted


	Regarding claim 19, the combination of Marek and Lin teaches the limitations of claim 2 as discussed above. In addition, Marek further discloses that the processed data of the image 
of the view are pixels of the image of the view (page 1319, … the basic principle is that CU
containing no disoccluded pixels) , corresponding to an occlusion detected using an image of another view of the plurality, the description information of said image processing comprises an indicator of pixels of the image of said view which are found in the image of another view (as shown in fig. 4, disoccluded region selection is an occlusion detected using an image of another view of the plurality; page 1319, … the basic principle is that CU containing no disoccluded pixels is forced not to be divided and no information (including split flag) is sent in a bitstream to represent that CU).

7.	Claims 3, 12, 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Marek et al. (3D Video Compression by Coding of Disoccluded Regions, ICIP, 09/30/2012, referred as Marek )    and in view LIN et al. (US 20150271486) and further in view SASAKI et al. (US 20100245548).   

	Regarding claim 3, the combination of Marek and Lin teaches the limitations of claim 1 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are data of the image of said view which have not been deleted following application of a cropping of the image of said view (as shown in fig. 4, no data is deleted).
	It is noticed that the combination of Marek and Lin does not disclose explicitly the description information of said image processing is information on a location, in the image 
of said view, of one or more cropped regions.
	SASAKI disclose of  the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions (as shown in fig. 60A and 60B; paragraph 0641…, the second cropping processing unit 5132 first shifts each piece of pixel data in the PG plane data 5104 from its original position to the left by a number of pixels 5201R, which is the same as the offset value.  When the sign of the offset value indicates 
that the depth of a 3D video image is deeper than the screen, the second cropping processing unit 5132 shifts pixel data to the right.  Next, the second cropping processing unit 5132 removes the section of pixel data 5202R that protrudes outside the range of the PG plane data 5104 to the left (or right).  The second cropping processing unit 5132 then outputs the remaining pixel data 5204R as the right-view PG plane data).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions as a modification to the method of Marek for the benefit of crop an image (paragraph 0641).


	It is noticed that the combination of Marek and Lin does not disclose explicitly the description information of said image processing is information on a location, in the image 
of said view, of one or more cropped regions.
	SASAKI disclose of  the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions (as shown in fig. 60A and 60B; paragraph 0641…, the second cropping processing unit 5132 first shifts each piece of pixel data in the PG plane data 5104 from its original position to the left by a number of pixels 5201R, which is the same as the offset value.  When the sign of the offset value indicates 
that the depth of a 3D video image is deeper than the screen, the second cropping processing unit 5132 shifts pixel data to the right.  Next, the second cropping processing unit 5132 removes the section of pixel data 5202R that protrudes outside the range of the PG plane data 5104 to the left (or right).  The second cropping processing unit 5132 then outputs the remaining pixel data 5204R as the right-view PG plane data).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions as a modification to the non-transitory computer-readable medium of Marek for the benefit of crop an image (paragraph 0641).

	Regarding claim 16, the combination of Marek and Lin teaches the limitations of claim 2 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are data of the image of said view which have not been deleted following application of a cropping of the image of said view (as shown in fig. 4, no data is deleted).
	It is noticed that the combination of Marek and Lin does not disclose explicitly the description information of said image processing is information on a location, in the image 
of said view, of one or more cropped regions.
	SASAKI disclose of  the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions (as shown in fig. 60A and 60B; paragraph 0641…, the second cropping processing unit 5132 first shifts each piece of pixel data in the PG plane data 5104 from its original position to the left by a number of pixels 5201R, which is the same as the offset value.  When the sign of the offset value indicates 
that the depth of a 3D video image is deeper than the screen, the second cropping processing unit 5132 shifts pixel data to the right.  Next, the second cropping processing unit 5132 removes the section of pixel data 5202R that protrudes outside the range of the PG plane data 5104 to the left (or right).  The second cropping processing unit 5132 then outputs the remaining pixel data 5204R as the right-view PG plane data).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions as a modification to the method of Marek for the benefit of crop an image (paragraph 0641).

8.	Claims 4, 13, 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Marek et al. (3D Video Compression by Coding of Disoccluded Regions, ICIP, 09/30/2012, referred as Marek )    and in view LIN et al. (US 20150271486) and further in view Hannuksela (US 20150078456).   

	Regarding claim 4, the combination of Marek and Lin teaches the limitations of claim 1 as discussed above. In addition, Marek further discloses that the processed data of the image 
of said view are the data of at least one region of the image of said view (as shown in fig. 4).
	It is noticed that the combination of Marek and Lin does not disclose explicitly undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region.
	Hannuksela disclose of  the undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region (as shown in paragraph 0307…, the position of a sampling grid of a component image, such as a luma image, of a texture view component may have an integer-sample offset relative to the sampling grid position of a depth view component…the number of samples in horizontal and/or vertical direction in a sampling grid of a component image, such as a luma image, of a texture view component…samples in horizontal and/or vertical direction, respectively, in a sampling grid of a depth view component).


	Regarding claim 13, the combination of Marek and Lin teaches the limitations of claim 10 as discussed above. In addition, Marek further discloses that the processed data of the image 
of said view are the data of at least one region of the image of said view (as shown in fig. 4).
	It is noticed that the combination of Marek and Lin does not disclose explicitly undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region.
	Hannuksela disclose of  the undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region (as shown in paragraph 0307…, the position of a sampling grid of a component image, such as a luma image, of a texture view component may have an integer-sample offset relative to the sampling grid position of a depth view component…the number of samples in horizontal and/or vertical direction in a sampling grid of a component image, such as a luma image, of a texture view component…samples in horizontal and/or vertical direction, respectively, in a sampling grid of a depth view component).


	Regarding claim 17, the combination of Marek and Lin teaches the limitations of claim 2 as discussed above. In addition, Marek further discloses that the processed data of the image 
of said view are the data of at least one region of the image of said view (as shown in fig. 4).
	It is noticed that the combination of Marek and Lin does not disclose explicitly undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region.
	Hannuksela disclose of  the undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region (as shown in paragraph 0307…, the position of a sampling grid of a component image, such as a luma image, of a texture view component may have an integer-sample offset relative to the sampling grid position of a depth view component…the number of samples in horizontal and/or vertical direction in a sampling grid of a component image, such as a luma image, of a texture view component…samples in horizontal and/or vertical direction, respectively, in a sampling grid of a depth view component).
.
			
9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423